Title: To George Washington from John Mathews, 1 October 1781
From: Mathews, John
To: Washington, George


                  
                     Dear Sir,
                     Philadelphia Octr 1: 1781
                  
                  Although I am well convinced your time must be occupied by very important objects; Yet I presume you will not regret the few moments employed in the perusal of the following interesting advices lately received through the most authentic channel.
                  "After the retreat of Mr Cumberland from the court of Madrid, that court, finding itself relieved from the embarrassments created by that gentleman’s residence there, immediately accepted the proffered Mediation of the two Imperial courts, and in conjunction with the Court of Versailles declared that although they were perfectly desirous of proceeding on the negotiations for restoring peace among the belligerent powers, Yet as a preliminary to the commencement of this important business; they should peremptorily insist on the admission of an American Plenepo. to a seat in the Congress proposed to be held.  The two mediators represented this demand to the Court of London, to which a futile, & evasive answer was returned.  The earnestness of the Mediators to bring forward a business which they had so much at heart, & in which all Europe appeared so deeply interested, made a second representation on this head.  To which, the following answer, after much delay, was given.  That the demand on the parts of France & Spain, were totally inadmissible on the part of the Court of London, that her rebellious subjects must be left to herself to be dealt with in such manner as she should think proper, & that as soon as France thought fit to dissolve the connexion she had formed with her revolted subjects, she was both ready, & willing to order her Ministers to open the negotiations.  That this insolent reply had been treated with a becoming resentment by the Court of France.  That the way to negotiation was still kept open, ’tho there was no probability of any thing effectual being done, untill the end of the campaign, which would eventually govern G. Britain in the part she is then to act.
                  "It is recommended to us in the most pointed terms to make every effort in our power towards a vigorous campaign in the ensuing year, that we might be fully prepared to prosecute the war with becoming ardour, if it should be found necessary.  That from the obstinacy of G.B. this will most likely be the case, unless she should receive some very severe blow in the course of the present campaign.  That it is expected the very liberal and substantial aid afforded us this year, will place our finances on such a footing as will enable us to arrange our affairs in such manner as to give a sufficient degree of vigour & decision to the future operations of the war.  That France is determined to fulfill her engagements to us in their utmost extent, that her late conduct has sufficiently evidenced her affection for us, by even far exceeding, what had been stipulated on her part.  That she hopes her allies will feel a like disposition on their part, & that it will be manifested by suitable exertions for bringing to a speedy & successful determination the present war.  (Here follow some matters, which I do not think would be prudent to trust to a plain letter) Through another channel, it is said G. B. industriously propagates by her emissaries at the several courts of Europe, that it is her fixed determination, never to give up an inch of America; whilst she can command a guinea to carry on the war."
                  There appears a degree of arrogance, petulence, and Gasconade through the whole conduct of this corrupt, and infatuated nation, that is truely ridiculous.  Beyond all doubt, the stake she is contending for, is of the last consequence to her.  Therefore, she will leave nothing unessayed to carry her point.  True, but when the seventh year of war, & every other expedient, has only served to exhibit a far greater digree of imbecility, than either of the preceeding ones, it is presumable, their dear bought experience, would produce more moderation, and plyability.
                  It appears most likely the fleet will not remain on our coast after the operations in Cheasepeak are over.  This is a very unlucky circumstance; for I am clearly of opinion, that if Chs Town could be taken this winter it would conclude the war.  Many corroborating circumstances serve to give weight to this opinion.  However, as this is not likely to be effected, a political manuvre may be made on this object, that may be productive of important consequences.  If your Excelly should succeed against Cornwallis—which you have all good mens most hearty prayers for—& your victorious army should then move towards Chs town, it would make a very deep impression on a British parliament, for, so severe a blow, as the loss of Cornwallis’s army must be to them, they will scarcely consider the probability, or improbability of its success.  But every effect capable of being produced from an army just tryumphant where little danger was apprehended & consequently flushed with its success, then bending its course against another most important object, must add fresh cause for apprehension to minds already appaled, & induce in them a serious consideration of the probable consequences of this new danger, which may create a moderation, they have hitherto been averse to, & may end in the undissembled overtures for peace.  This is the political view, in which such a manuvre strikes my mind, & I draw my conclusions from what appears lately to have been the disposition, of a very respectable number in the British parliament on a motion of Chs Fox’s, which when brought to a vote, received an accession of at least thirty votes, to what similar motions had ever produced.  If then the consequences of the battle of Guilford could cause such a secession from deep rooted venality, what effect must such substantials, & probable misfortunes, as I have above alluded to, be productive of?  I think the chance is much in my favor, when I say, a very desirable one, I mean, a serious disposition for peace.
                  Least you should not, through any other channel obtain it, I inclose you the paper with Mr Fox’s speech, & motion.  It is replete with the keenest satire, wit, & humour, & I am sure will afford you a half hour’s amusement.
                  I beg your Excellencys pardon for having taken up so much of your time, but the subject was interesting; which has led me into a prolixity, I did not intend, at my first setting out.
                  I should not have trusted so much to paper as I have done, were it not for the favourable opportunity that offers by Dr Oliphant, whom I beg leave to recommend to your Excys notice.
                  May the Supreme Being protect your valuable life, through the dangers you are about to encounter.  And may his Guardian Angel attend to crown you with Laurel.  And believe me to be, My Dear sir, with the most perfect Esteem & Regard Yr most Obedt servt
                  
                     Jno. Mathews
                  
               